On Rehearing.
Per Curiam.
On respondent’s petition and appellant’s answer thereto, a rehearing en banc has been granted in this action. After such rehearing, the majority of this court conclude that the opinion heretofore filed herein, 63 Wash. 187, 115 Pac. 102', should be sustained.
It is therefore ordered that the judgment of the superior court be reversed, and that the cause be remanded with instructions to enter judgment in favor of the plaintiff in accordance with the prayer of the complaint.